          Case 1:19-cr-02026-SAB             ECF No. 117         filed 07/21/21      PageID.390 Page 1 of 2
 PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington                     Jul 21, 2021
                                                                                                   SEAN F. MCAVOY, CLERK



 U.S.A. vs.                Woodward, Hollis Marion                         Docket No.          0980 1:19CR02026-SAB-1


                                   Petition for Action on Special Conditions of Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Hollis Marion Woodward, who was placed under additional special conditions of release while on probation
by the Honorable U.S. Magistrate Judge Mary K. Dimke sitting in the Court at Yakima, Washington, on the 17th day of
February 2021. The special conditions are as follows:

Special Condition #1 (ECF.106): GPS Location Monitoring: Defendant shall participate in a program of GPS location
monitoring. Defendant shall wear at all times, a GPS device under the supervision of United States Probation/Pretrial Services
Office. In the event Defendant does not respond to GPS monitoring or cannot be found, the United States Probation/Pretrial
Services Office shall notify the United States Marshals Service, who shall immediately find, arrest, and detain Defendant.
Defendant shall pay all or part of the cost of the program based upon ability to pay as determined
by the United States Probation/Pretrial Services Office.

Special Condition #2 (ECF.106): Home Detention: Defendant shall be restricted at all times, to Defendant’s residence except
for: attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by
the United States Probation/Pretrial Services Office or Defendant’s supervising officer, including but not limited to
employment, religious services, and medical necessities.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Hollis Marion Woodward is in violation of his location monitoring special conditions as noted above (ECF.
106) by leaving his home while under home confinement, without permission, on July 4, 2021.

Conditions of ECF. 106 were reviewed with Mr. Woodward on February 17, 2021, and again on July 6, 2021. He
acknowledged an understanding of his conditions which included special condition numbers 1 and 2, as noted above.

On February 4, 2021, Mr. Woodward was arrested on a federal warrant issued by the Honorable Stanley A. Bastian, Chief
United States District Judge, dated February 3, 2021.

On February 17, 2021, Mr. Woodward appeared before Your Honor on a motion to reopen detention and was granted release
with additional conditions of supervision to include home confinement and location monitoring with Global Positioning
Satellite (GPS). Mr. Woodward verbally acknowledged an understanding of his added conditions while in Court.

On June 7, 2021, Mr. Woodward entered inpatient treatment at James Oldham Treatment Center (JOTC) in Buena,
Washington. On July 2, 2021, Mr. Woodward contacted this officer via telephone (through his chemical dependency
treatment provider) asking if, upon completion of inpatient treatment on July 3, 2021, he could go to the bank in Toppenish,
Washington, before going home. Mr. Woodward's leave request was approved and he was reminded upon release from JOTC,
he remains on home confinement and to not leave his house over the 4th of July holiday weekend.

On July 4, 2021, this officer received notification from Location Monitoring Specialist (LMS) Manning that Mr. Woodward
had left his house at approximately 7 p.m. LMS Manning advised he tried to contact Mr. Woodward on his cellular phone;
however, he did not answer. LMS Manning stated he then contacted Mr. Woodward's wife, who shared Mr. Woodward left
the house to get some ice. Per LMS Manning and the B. I. Total Access program, Mr. Woodward returned home at 8:30 p.m.
          Case 1:19-cr-02026-SAB            ECF No. 117        filed 07/21/21      PageID.391 Page 2 of 2
   PS-8
   Re: Woodward, Hollis Marion
   July 21, 2021
   Page 2
On July 5, 2021, this officer reviewed Mr. Woodward's whereabouts for July 4, 2021. Per B.I. Total Access, Mr. Woodward
left his home and traveled to the Toppenish Flea Market located in Toppenish. Within the market, he made several stops at
different booths. He then traveled to an ice machine located in the parking lot of 301 South Alder Street in Toppenish. Next
he went to Yakamart (convenience store) located at 111 Fort Road in Toppenish. His last stop was at a private residence
located at 6782 Harrah Road in White Swan, Washington.

On July 5, 2021, this officer made telephone contact with Mr. Woodward and directed him to report to the probation office
on July 6, 2021.

Mr. Woodward reported to the probation office as directed on July 6, 2021. This officer confronted Mr. Woodward about
leaving his residence without permission and traveling to several unapproved locations on July 4, 2021. Mr. Woodward stated
his brother brought 300 pounds of salmon to his home and he needed ice to keep it fresh. He stated his wife had been cooking
all day for a dinner at their home with family and could not go. He stated one of his grandchildren agreed to go into town
to pick up ice; however, Mr. Woodward needed to be with her to use his credit card. Mr. Woodward admitted they went into
Toppenish to Yakamart, the ice dispensary located on Alder Street, and the Toppenish Flea market to pick up fireworks for
the kids. Mr. Woodward also admitted they went to a private residence on Harrah Road as his grandchild stated she needed
to pick up her kids.

Mr. Woodward was confronted and admonished regarding the above-noted violation. He stated it would not happen
again.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:         07/21/2021
                                                                  by      s/Linda J. Leavitt
                                                                          Linda J. Leavitt
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS

[X ]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the
case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                            Signature of Judicial Officer
                                                                            7/21/2021
                                                                            Date
